      Case 1:20-cv-01692-AKK-JHE Document 17 Filed 04/15/21 Page 1 of 2                     FILED
                                                                                   2021 Apr-15 AM 10:23
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION
 ROBERT KEITH CATCHINGS,                   )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )    Case No.: 1:20-cv-01692-AKK-
                                           )    JHE
 STATE OF ALABAMA, et al.,                 )
                                           )
       Respondents.                        )

                           MEMORANDUM OPINION
      The Magistrate Judge entered a report on March 11, 2021, recommending

Petitioner Robert Keith Catchings’ petition for a writ of habeas be denied and

dismissed without prejudice. Doc. 16. The Magistrate Judge advised the parties of

their right to file specific written objections within fourteen days. Id. No objections

have been received by the court within the prescribed time.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court hereby ADOPTS the

report of the magistrate judge and ACCEPTS his recommendation. In accordance

with the recommendation, the court finds the petition is due to be denied and

dismissed without prejudice.

      This court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable
                                          1
      Case 1:20-cv-01692-AKK-JHE Document 17 Filed 04/15/21 Page 2 of 2




jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the

issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). The

court finds Catchings’ claims do not satisfy either standard.

      The court will enter a separate Final Judgment.

      DONE the 15th day of April, 2021.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE




                                          2
